DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 02/08/2022 are acknowledged.  
In light of claim amendments, the previous 102(a)(1) rejection is withdrawn. 
However, applicants claim amendment, specifically, limiting D to -S- or -NH-, changes the scope of invention and accordingly, a new grounds of rejection necessitated by applicants current amendments to the claims, has been made. The rejection is based on the different interpretation of the previously applied reference, and newly found prior art, which provides an explanation of the rejection.  See the rejection below. 
Response to Arguments
Applicant’s arguments filed on 02/08/2022 have been fully considered but they are moot in view of new grounds of rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (The Journal of Antibiotics, Aug 1997, Vol.50, No. 8, 677-684; in the record) in view of Patani et al (Chem. Rev., 1996, 96, 3147-3176), King et al (Med. Chem., Principle and Practice, 1994, 206-225) and PTAB Doc (Appeal 2015-002393, 2015).
Allen et al teach the following vancomycin derivative:

    PNG
    media_image1.png
    253
    326
    media_image1.png
    Greyscale
, wherein A is OH, B is H, X is 
    PNG
    media_image2.png
    66
    105
    media_image2.png
    Greyscale
, and R is 
    PNG
    media_image3.png
    57
    191
    media_image3.png
    Greyscale
[see Fig.1].
The above compound falls within the scope of applicants’ compound, when in the applicants compound of formula I, A is benzene ring, D is O, E is -CH2-, G is phenyl ring and L is methyl group. In other words, R is 4-(4’-methylphenylmethoxy)phenyl. 
The difference is that prior art teaches -O- for applicants’ group D, where as claims requires -S- or -NH- for the group D. In other words, the only difference between the claimed compound and the compound of prior art is the -O- versus applicants -S- or -NH-. 
However, replacement of -O- with -S- or -NH- are common in the art, because these are known in the art as bioisosteres. For example, Patani et al teach -O-, -S-  and -NH- as bivalent bioisosteres and are alternatively useable [see section “B. Divalent Isosters” in pages 3155-3156]. 
In addition, King et al also teach the same [see page 208 and 222] and also see PTAB decision on bioisoters, it says bioisosters are obvious [see Appeal 2015-002393].
Patani et al or King et al and arrive applicants compound with a reasonable expectation of success. 
The motivation to combine the can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to arrive at instantly claimed compound with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658